Title: To Thomas Jefferson from William Barnwell, 26 January 1802
From: Barnwell, William
To: Jefferson, Thomas


          
            Honoured Sir
            Philadelphia January 26th. 1802
          
          Be pleased to excuse my presumption in addressing you, and to accept of the small compliment of a book, from some parts of which it is hoped, you will find some amusement if not information.
          Notwithstanding many disappointments, it affords me much consolation, to live under a goverment; the head of which exhibits the principles of a genuine Republican, neither is the liberality of your sentiments towards my poor fugitive countrymen less agreeable to me who has now been nine years among the number. nor is your Philosophical and Literary turn less admired by one who has passed many years in Physical Pursuits I am Sir
          with humble respect
          
            Wm. Barnwell
          
        